UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2031



G. MARK SEALS,

                                              Plaintiff - Appellant,

          versus


GENERAL REVENUE CORPORATION (GRC), an Ohio
corporation;   NATIONAL  ENTERPRISE SYSTEMS
(NES), an Ohio corporation,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-01-118-5)


Submitted:   December 9, 2002          Decided:     December 23, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Mark Seals, Appellant Pro Se. Kevin Todd Dreyer, GENERAL REVENUE
CORPORATION, Cincinnati, Ohio; Paul Thomas Farell, Huntington, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     G. Mark Seals appeals the dismissal of his civil action

alleging violations of the Fair Debt Collection Practices Act, see

15 § U.S.C. §§ 1692-1692o (2000) (FDCPA), and the West Virginia

Consumer Credit Protection Act, see W. Va. Code § 46A-2-125 (1999)

(WVCCPA). We have reviewed the district court’s memorandum opinion

and order adopting the magistrate judge’s report and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Seals v. General Revenue Corp., No. CA-01-

118-5 (N.D.W. Va. Aug. 19, 2002).   Additionally, we deny Seals’

motion to correct his complaint as moot and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2